OPINION — AG — **** BUSINESS CORPORATION ACT APPLICABLE TO PROFESSIONAL CORPORATIONS **** COUNTY CLERKS ARE REQUIRED TO FILE COPIES OF ARTICLES OF INCORPORATION ISSUED BY THE SECRETARY OF STATE TO PROFESSIONAL CORPORATIONS IN THE SAME MANNER THAT SAID ARTICLES WOULD BE FILED UNDER PROVISIONS OF THE "BUSINESS CORPORATION ACT".  FEES TO BE CHARGED FOR FILING ARTICLES OF INCORPORATION ARE SET OUT IN TITLE 18 O.S. 1971 1.247 [18-1.247]; THOSE FEES WOULD BE APPLICABLE TO THE FILING OF ARTICLES OF INCORPORATION FOR A PROFESSIONAL CORPORATION. CITE: 28 O.S. 1971 111 [28-111], 18 O.S. 1971 805 [18-805], 18 O.S. 1971 1.1 [18-1.1], 18 O.S. 1971 803 [18-803] (JEFF L. HARTMANN)